DETAILED ACTION
This Office action is in response to the Amendment filed on 10/19/2021.
Claims 1-18 are pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application No. 17/211,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 2 of Amendment’s Remarks, filed on 10/19/2021, with respect to claims 1-18 have been fully considered and are persuasive.  Therefore, the Double Patenting rejection of claims 1-18 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ching-Yi-Lu (Reg. No. 78,374) on 11/03/2021.  According to the Attorney’s telephonic discussion, Applicant agreed to amend dependent claims 8-9 and 13 in order to place the application in condition for allowance.
The application has been amended as follows: 

, wherein the homotopy morphing computing unit of the manifold computing module comprises: a pseudo-Riemannian manifold computing sub-unit for switching a legacy key or a quantum key into a Lorentzian manifold model to obtain a homotopy-morphed key in the form of Lorentzian manifold; a Finsler manifold computing sub-unit for promoting the metrics of Lorentzian manifold to a Finsler space to switch the homotopy-morphed key from the form of Lorentzian manifold to the form of Finsler manifold; a Calabi-Yau manifold computing sub-unit for making use of Calabi-Yau quantic polynomial to switch the homotopy-morphed key from the form of Finsler manifold in a complex three-dimension space to the form of Calabi-Yau manifold; and a parallelizable manifold verification sub-unit for verifying whether the homotopy-morphed key is in a form of parallelizable manifold to confirm whether the switched key is applicable.9. 	(Currently Amended) The quantum attack-resistant system to facilitate and enhance processes of cryptography key exchange according to claim 3 , wherein the key cloaking computing unit of the manifold computing module comprises: a Symplectic manifold computing sub-unit for cloaking the combination of the quantum key states with a form of Symplectic manifold modeled via a phase space; a bilateral filtering sub-unit for dropping unsuitable quantum states and retaining necessary information on the manifold edge; and a heat kernel function switching sub-unit for switching the position operator of multiple quantum states into a heat kernel function by making use of Dirac .delta.-function to achieve the effect of cloaking the quantum key.

13. 	(Currently Amended) The quantum attack-resistant system to facilitate and enhance processes of cryptography key exchange according to claim 11 , wherein the legacy key exchanging sub-unit of the key exchanging unit comprises: a topology surface switching processor for making use of the Chern-Gauss-Bonnet theorem to switch the switched key from a form of a closed even-dimensional Riemannian manifold to a form derived with the integral equation of the curvature polynomial; and a nonlinear partial differential processor for delivering all the curvature parameters of the curvature polynomial via various nonlinear parabola partial differential equations evoluted over time.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 1 is allowed because the prior art of the record alone or in combination does not teach or suggest the combination of limitations, when considered as a whole, “the linear space computing module including: 1) a primitive root generator unit for deriving applicative cyclic group in a linear space; 2) a quantum random bit generator unit for providing true randomness for the primitive root generator unit; and 3) an advanced arithmetic computing unit for providing computing capability of modulo powers for data formed with algebraic structures; b) a manifold computing module, coupled to the linear space computing module, for supporting manifold topology computing for a cryptography key, the manifold computing module including: 1) a switching-operation & coupling-process unit for performing manifold topology operations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAOTRAN N. TO
Primary Examiner
Art Unit 2435


	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435